Title: From Thomas Jefferson to William H. Cabell, 1 November 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Dear Sir
                            
                            Washington Nov. 1. 07.
                        
                        Your late letters have been regularly referred to the Secretary at War, who has already answered their
                            several enquiries, or will do it immediately. I am inclined to believe that the departure of the British vessels from our
                            waters must be in consequence of orders from England to respect the authorities of the country. within about a fortnight
                            we think we may expect answers from England which will decide whether this cloud is to issue in a storm or calm. here we
                            are pacifically inclined, if any thing comes which will permit us to follow our inclinations. but whether we have peace or
                            war, I think the present legislature will authorise a compleat system of defensive works, on such a scale as they think we
                            ought to adopt. the state of our finances now permits this. to defensive works by land they will probably add a
                            considerable enlargement of the force in Gunboats. a combination of these will I think enable us to defend the Chesapeake
                            at it’s mouth, and save the vast line of preparation which the defence of all it’s interior waters would otherwise
                            require. I salute you with great esteem & respect
                        
                            Th: Jefferson
                            
                        
                    